DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 07/16/2021 with traverse of Group I, claims 1-7 for further examination. Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 07/16/2021. Applicant's election with traverse of Group I, claims 1-7, alignment system.
The traversal is on the grounds that all the claim groups will now have a shared "special" technical feature as found by the Written Opinion. Therefore, the claim groups now have unity of invention, and the Restriction should be reconsidered and withdrawn as no longer appropriate. 
This is not found persuasive because the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the special technical feature which is referred to in Annex B of Appendix A1 of the MPEP (Administrative Instructions under the PCT, "Unity of a substrate comprising at least one nanowell, a fluid ejection device and an alignment device”.
The question of unity of invention has been reconsidered retroactively by the examiner in view of the search and consideration performed; a review of Slater et al. (US 6,039,211), makes clear that the inventions of the groups I-III lack the same or corresponding special technical feature because the cited reference appears to demonstrate that the claimed technical feature does not define a contribution which each of the inventions, considered as a whole, makes over the prior art. Accordingly, the prior art of the record supports restriction of the claimed subject matter in to the groups as mentioned immediately above. See rejection under AIA  35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (US 6,039,211) regarding claim 1 below for full details.
If it can be established that the feature is known in the art, there is a lack of unity a posteriori, since the feature is not a technical feature that defines a contribution over the prior art.  See PCT International Search and Preliminary Examination Guidelines Chapter 10 §§ 10.03-10.04.
For restriction procedure, see MPEP 1893.03
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 05/21/2020 & 11/03/2020 are being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
As regards to claims 1-2 & 7, the limitation “alignment device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “alignment” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “device” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 & 7 have been interpreted to cover “a light source (205), a light sensor (210) and a reflective device to reflect light received from the light source (205) to the light sensor (210)” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Specification: [0025]-[0030]; fig 1-4). 
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 3-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 3, lines 1-2 recite “wherein the light source passes light through a surface of the fluid ejection device”, which is a method step and thus unclear how the light source passing light through a surface of the fluid ejection device provides any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
As regards to claim 6, lines 1-3 recite “wherein the light source passes light through the at least one die and wherein the light is reflected off of a reflective surface coupled to the substrate, and directed to the light sensor”, which is a method step and thus unclear how the light source passing light through the at least one die and wherein the light is reflected off of a reflective surface coupled to the substrate, and directed to the light sensor  provides any structural limitations to the apparatus. Furthermore a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph.  See for example, IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claims 4-5 are rejected at least based on their dependency from claim 3.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Slater et al. (US 6,039,211) hereinafter Slater.
	As regards to claim 1, Slater discloses a positioning alignment system (abs; fig 1-7), comprising: 
a plate 10 comprising at least one nanowell 14 (abs; col 2, ln 12-46; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13 & 21); 
at least one liquid dispensing system 66 comprising at least one die tube 80, the at least one die tube 80 comprising at least one nozzle 76 (abs; col 2, ln 62-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13 & 21); and 
an alignment device comprising carrier 67, base 68 & tracks 21, to align the at least one nozzle 76 to the at least one nanowell 14 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32). 
 	As regards to claim 2, Slater discloses a positioning alignment system (abs; fig 1-7), the alignment device comprising carrier 67, base 68 & tracks 21, further comprising a light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) and a light sensor 70 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32). 
In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on 
As regards to claim 3, Slater discloses a positioning alignment system (abs; fig 1-7), wherein the light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) is capable of passing light  through a surface of the liquid dispensing system 66 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32). 
As regards to claim 4, Slater discloses a positioning alignment system (abs; fig 1-7), the plate 10 further comprising a reflective surface marker 16 and wherein the light is reflected off of the reflective surface marker 16 and directed to the light sensor 70 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32). 
As regards to claim 5, Slater discloses a positioning alignment system (abs; fig 1-7), wherein the light sensor 70 is disposed below and in contact with a portion of the surface of the liquid dispensing system 66 such that the plate 10 and liquid dispensing system 66 are aligned in two dimensions when the light is sensed by the light sensor 70 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32). 
Regarding claim 6, the recitation “passes light through the at least one die and wherein the light is reflected off of a reflective surface coupled to the substrate, and directed to the light sensor”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Slater since Slater meets all the structural elements of the claim and is In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Slater discloses a positioning alignment system (abs; fig 1-7), wherein the light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) is 
As regards to claim 7, Slater discloses a positioning alignment system (abs; fig 1-7), the alignment device comprising carrier 67, base 68 & tracks 21, comprising a light source (not shown, col 2, ln 61-col 3, ln 6 & col 3, ln 48-61) connected to the at least one liquid dispensing system 66 and a light sensor 70 connected to the plate 10 (abs; col 2, ln 12-col 3, ln 47; col 5, ln 33-col 6, ln 43; col 8, ln 13-34; fig 1-2 & 7; clm 13, 21 & 32). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717